Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1 and 
5-13 are considered to be allowable due to the inclusion of the following claim limitations: “…wherein the brake plate comprises a main body and the plural teeth, wherein the plural teeth are protruded from an outer periphery of the main body and surrounded with the outer periphery of the main body, and the main body comprises the shaft hole and the plural openings, wherein the plural openings are surrounded around the shaft hole; a block assembly comprising a first block component and a second block component, wherein the first block component is corresponding to the outer periphery of the main body, and a position of the second block component is corresponding to positions of the plural openings disposed on the main body;…the first block component is contacted with one of the plural teeth,…” in claim 1.
Claims 5-13 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837